DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been reviewed and considered. 
Information Disclosure Statement
The IDS submitted 02/22/2021 have been reviewed and considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-8:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium, as in independent Claim 1 and the dependent claims. Such mediums fall under the statutory category of “manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Manufacture claim 1 recites a instructions to 1) generate and display icons representing business related data and 2) linking specific icons to specific business related data.  The claimed limitations which under its broadest reasonable interpretation, covers performance of outputting business related data.  When considered as a whole the claimed subject matter is directed toward and/or recites a commercial/sales activity.  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of methods of organizing human activity.  

STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite instructions to 1) generate and display icons representing business related data-insignificant extra solution activity of outputting data and 2) linking specific icons to specific business related data –data manipulation and organization of business related data- a common business practice  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “linking specific icons” as the claimed limitations do not provide any technology to perform the recited functions.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination the combination of Limitations 1 and 2 are directed toward outputting business data related images and linking/mapping the images to data– mere data manipulation and organization -a common business practice.   Taking the claim elements separately or as a combination, the execution of instructions at each step of the process is purely in terms of results desired and devoid of implementation of details.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of outputting/displaying business data images and linking/mapping the business data images to specific data which is a process directed toward outputting business related data and data organization of the data outputted- a business practice.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to manage, organize, manipulate data displayed and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional limitations recited in the claim beyond the abstract idea include a “non-transitory compute readable medium storing instructions executable by one or more processors of a computing device causing the computing device to display icons and link specific icons to specific data-  –is purely functional and generic. Nearly every computer processor instructions are capable of performing the basic display and linking data to icon instruction as required by the medium claims . . . As a result, none of the processors executing instructions recited by the medium claims fail to offer a meaningful limitation beyond generally linking the use of the business related abstract idea to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer processors at each step of the process is high level, generic and purely conventional. Using a computer processors to display and link data to icons ----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions “displaying” and “linking” add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
US Pub No. 2012/0104250 A1 by Bean et al which discloses “displaying an icon at an icon location within the third image; wherein the icon is configured to provide at least one link to a data object of the icon.”; US Pub No. 2009/0193461 A1 by Yuki et al discloses “The detailed information can be acquired from the detailed information server 300 based on, for example, the setting category information linked to the icon.”; WO 2008/038004 A2 by Lee et al discloses – “figure 28 shows the activated menu, which consists of a plurality of links to data objects displayed as icons”.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 these dependent claim have also been reviewed with the same analysis as independent claim 1.   Dependent claim 2 is directed toward generating an displaying visual associations between linked data icons- a common business practice.  Dependent claim 3 is directed toward applying color coding to linked icons- well known and understood technology.  Dependent claim 4 is directed toward specifying user business role of each added user and coding icons to indicate roles- well understood technology and business practice.   Dependent claim 5 is directed toward displaying data-insignificant extra solution activity.  Depending claim 6 is directed toward linking different icons – well understood technology.  Dependent claim 7 and 8 are directed toward data content represented by icons-non-functional descriptive subject matter with no impact on technology.    The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-8 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 9-16:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 9 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 9 steps corresponds to the instructions of medium claim 1.  Therefore, claim 9 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 9 steps corresponds to the instructions of medium claim 1.  Therefore, claim 9 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   Claim 9 fails to provide any technology within the claimed subject matter.  Accordingly the claim limitations are silent with respect to a technical process.  The claim limitations fail step 2B. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 10-16 these dependent claim have also been reviewed with the same analysis as independent claim 9.
Dependent Claims 10, 11, 12, 13, 14, 15 and 16 steps corresponds to the instructions of dependent claims 2, 3, 4, 5, 6, 7 and 8 respectively. Therefore, Claims 10, 11, 12, 13, 14, 15 and 16 have been analyzed and rejected as previously discussed with respect to claims 2, 3, 4, 5, 6, 7 and 8 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 8-11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0043770 A1 by Goodrich et al (Goodrich), in view of US Pub No. 2002/0147613 A1 by Kennard et al. (Kennard) and further in view of WO 0051021 A2 by Maas et al (Maas) herein as annotated by the examiner
In reference to Claim 1:
Goodrich teaches:
A ...cause the computing device ((Goodrich) in at least  to:
dynamically generate and display, on an interactive display, one or more person icons and one or more property icons representing persons ((Goodrich) in at least FIG. 2; para 0022-0023) ... 
wherein each of the person icons and each of the property icons is generated and displayed as a user adds a corresponding person or property via the interactive display ((Goodrich) in at least FIG. 2; para 0022-0023), and wherein each of the person icons is a graphical representation of a person and each of the property icons is a graphical representation of a type of the corresponding property((Goodrich) in at least FIG. 2; para 0022-0023); and
dynamically link [match] specific ones of the person icons to specific ones of the property icons as the user specifies relationships between the specific ones of the person icons and the specific ones of the property icons via the interactive display ((Goodrich) in at least FIG. 2; para 0022-0023).
Goodrich suggest but does not explicitly teach:
A non-transitory computer-readable medium storing instructions that, when
executed by one or more processors of a computing device ((Goodrich) in at least Claim 5 and Claim 6). 
Although the prior art does not explicitly cite the medium storing instructions, Goodrich does teach computer system with a computer readable medium performing functions which strongly suggest the functions performed are the result of instructions stored in the computer readable medium.  Accordingly the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention.  
Goodrich does not explicitly teach:
... properties associated with a loss event
dynamically link [match] specific ones of the person icons to specific ones of the property icons
Kennard teaches:
property icons representing ...properties associated with a loss event ((Kennard) in at least Abstract; para 0022-0023, para 0026, para 0028-0030, para 0039, para 0041)
Both Goodrich and Kennard are directed toward the use of interface tools which utilized to provide data via icon linked property and user data.  Kennard teaches the motivation of linked data to include properties associated with a loss event in order to access flood hazard data for a real estate property business event.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data attribute linked to a icon of Goodrich to include data of properties associated with a loss event of Kennard since Kennard teaches the motivation of linked data to include properties associated with a loss event in order to access flood hazard data for a real estate property business event.
Maas teaches:
dynamically link [match] specific ones of the person icons to specific ones of the property icons ((Maas) in at least FIG. 7, FIG. 12; para 0012-0016, para 0024-0026, para 0028-0036, para 0045, para 0047-0051, para 0054-0057, para 0059)
Both Goodrich and Maas are directed toward the use of computer elements for performing functions that include computer readable mediums.  Maas teaches the motivation of the computer readable including instructions in order to provide a means for execution of functions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the computer readable medium of Goodrich to include the details as taught by Maas since Maas teaches the motivation of the computer readable including instructions in order to provide a means for execution of functions.
Both Goodrich and Maas are directed toward the use of interface tools which utilized to provide data objects associated with respective icons.  Maas teaches the motivation of a data object linked to icons in order to index and link data objects to icons so the user can use the icons to click on to retrieve data associated with different icons.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the association of icons of Goodrich to include linking icons as taught by Maas since Maas teaches the motivation of a data object linked to icons in order to index and link data objects to icons so the user can use the icons to click on to retrieve data associated with different icons.
In reference to Claim 2:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 1. Goodrich further discloses the limitations of dependent claim 2
The non-transitory computer-readable medium of claim 1 (see rejection of claim 1 above), 
wherein dynamically ...[associating] the specific ones of the person icons to the specific ones of the property icons includes generating and displaying visual associations between the linked person icons and property icons ....((Goodrich) in at least FIG. 2; para 0022-0023)  .
Goodrich does not explicitly teach:
linking the specific ones of the person icons to the specific ones of the property icons includes generating and displaying visual associations between the linked person icons and property icons as the user specifies the relationships via the interactive display  
Maas teaches:
wherein dynamically linking the specific ones of the person icons to the specific ones of the property icons includes generating and displaying visual associations between the linked person icons and property icons as the user specifies the relationships via the interactive display. ((Maas) in at least FIG. 7, FIG. 12; para 0012-0016, para 0024-0026, para 0028-0036, para 0045, para 0047-0051, para 0054-0057, para 0059)
Both Goodrich and Maas are directed toward the use of interface tools which utilized to provide data objects associated with respective icons.  Maas teaches the motivation of a data object linked to icons in order to index and link data objects to icons so the user can use the icons to click on to retrieve data associated with different icons.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the association of icons of Goodrich to include linking icons as taught by Maas since Maas teaches the motivation of a data object linked to icons in order to index and link data objects to icons so the user can use the icons to click on to retrieve data associated with different icons.
In reference to Claim 3:
The combination of Goodrich, Kennard and Maas discloses the limitations of dependent claim 2. Goodrich further discloses the limitations of dependent claim 3.
The non-transitory computer-readable medium of claim 2 (see rejection of claim 2 above), 
Goodrich does not explicitly teach:
wherein generating and displaying the visual associations includes applying matching color coding to the linked person icons and property icons as the user specifies the relationships via the interactive display.
Maas teaches:
wherein generating and displaying the visual associations includes applying matching color coding to the linked person icons and property icons as the user specifies the relationships via the interactive display.((Maas) in at least para 0026, para 0034-0035, para 0054, para 0066)
Both Goodrich and Maas teach associating icons representing different data object for visual display. Maas teaches the motivation of color coding linked data objects in order to when one or more linked attribute icons are selected that the links are displayed using color coding.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the association of icons of Goodrich to include color coding of icons as taught by Maas since Maas teaches the motivation of color coding linked data objects in order to when one or more linked attribute icons are selected that the links are displayed using color coding.  
In reference to Claim 6:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 1. Goodrich further discloses the limitations of dependent claim 6
The non-transitory computer-readable medium of claim 1, wherein dynamically linking the specific ones of the person icons to the specific ones of the property icons as the user specifies the relationships via the interactive display (see rejection of claim 1 above) includes:
linking a first person icon of the person icons to a first property icon of the property icons in response to the user selecting the first property icon while adding a person corresponding to the first person icon. ((Goodrich) in at least FIG. 2; para 0021-0023)
In reference to Claim 8:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 1. Goodrich further discloses the limitations of dependent claim 8.
The non-transitory computer-readable medium of claim 1 (see rejection of claim 1 above), 
wherein the one or more property icons include a graphical representation of a residence. ((Goodrich) in at least FIG. 2; para 0022-0023)
In reference to Claim 9:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 9.
Method claim 9 steps corresponds to manufacture claim 1 instructions.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 1
In reference to Claim 10:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 9. Goodrich further discloses the limitations of dependent claim 10.
Method claim 10 steps corresponds to manufacture claim 2 instructions.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 2.
In reference to Claim 11:
The combination of Goodrich, Kennard and Maas discloses the limitations of dependent claim 10. Goodrich further discloses the limitations of dependent claim 11.
Method claim 11 steps corresponds to manufacture claim 3 instructions.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 3.
In reference to Claim 14:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 9. Goodrich further discloses the limitations of dependent claim 10.
Method claim 14 steps corresponds to manufacture claim 6 instructions.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 16:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 9. Goodrich further discloses the limitations of dependent claim 16.
Method claim 16 steps corresponds to manufacture claim 16 instructions.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 8
Claim(s) 4 of claim 1 above, and claim 12 of claim 4 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0043770 A1 by Goodrich et al (Goodrich), in view of US Pub No. 2002/0147613 A1 by Kennard et al. (Kennard) in view of WO 0051021 A2 by Maas et al (Maas), and further in view of US Pub No. 2006/0143056 A1 by Taylor et al. (Taylor)
In reference to Claim 4:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 1. Goodrich further discloses the limitations of dependent claim 4
The non-transitory computer-readable medium of claim 1, wherein the
instructions further cause the computing device to:...
visually code the one or more person icons to indicate the roles specified by the user for the corresponding one or more persons. ((Goodrich) in at least FIG. 2; para 0022-0023 wherein the prior art teaches applying text to identify buyer roles in display icon)
Goodrich does not explicitly teach:
enable the user to specify a role of each added person with respect to the loss event; and
Taylor teaches:
enable the user to specify a role of each added person with respect to the loss event ((Taylor) in at least FIG 2; para 0042, para 0062, para 0070-0074); and
Both Goodrich and Taylor are directed toward real estate actions using computer interface tools, data organization and management tools.  Both Goodrich and Taylor provide evidence that in real estate transaction loss events are a consideration, and teach insurance processes to address loss events.   Accordingly, the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous insurance process to address loss events.  Both Goodrich and Taylor provides design incentives or market forces which would have prompted adaptation of the insurance process in real estate transactions (whether buyer or renter).  Therefore the loss insurance mitigation process differs between the claimed invention and the prior art Goodrich were encompassed in known variations or in a principle known in the prior art (see Taylor).  Therefore, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation (purchase vs rental insurance process) would have been predictable to one of ordinary skill in the art.  
Both Goodrich and Taylor recognize that in real estate transaction insurance to protect property is a consideration.  Taylor provides the motivation of specify a role of each added person with respect to the loss event in order to identify the user legal liability and to correlate the property to the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the loss event information details and corresponding insurance related to user liability of Goodrich to include identifying the correlation between user legal liability and corresponding property as taught by Taylor since Taylor provides the motivation of specify a role of each added person with respect to the loss event in order to identify the user legal liability and to correlate the property to the user.
In reference to Claim 12:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 9. Goodrich further discloses the limitations of dependent claim 12.
Method claim 12 steps corresponds to manufacture claim 4 instructions.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 4.
Claim(s) 5 of claim 1 above, and claim 13 of claim 9 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0043770 A1 by Goodrich et al (Goodrich), in view of US Pub No. 2002/0147613 A1 by Kennard et al. (Kennard) in view of WO 0051021 A2 by Maas et al (Maas), and further in view of US Pub No. 2008/0192908 A1 by O'Keefe et al. (O'Keefe)
In reference to Claim 5:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 1. Goodrich further discloses the limitations of dependent claim 5
The non-transitory computer-readable medium of claim 1(see rejection of claim 1 above),  wherein the instructions further cause the computing device to
Goodrich does not explicitly teach:
display, on the interactive display, a caller summary area depicting information associated with a caller.
O’Keefe teaches:
display, on the interactive display, a caller summary area depicting information associated with a caller. ((O'Keefe) in at least FIG. 3; para O(J-11, para 0032, para 0065-0068)
Both Taylor and O'Keefe are directed toward collecting data related to property and property damage and displaying in an interface collected data. O'Keefe teaches the motivation of providing in the display interface call information data in order to provide to the viewer a more detailed customer profile and status.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Taylor display graphics to include call log information as taught by O'Keefe
since O'Keefe teaches the motivation of providing in the display interface call
information data in order to provide to the viewer a more detailed customer profile and
status.
In reference to Claim 13:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 9. Goodrich further discloses the limitations of dependent claim 13.
Method claim 13 steps corresponds to manufacture claim 5 instructions.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 5
Claim(s) 7 of claim 1 above, and claim 15 of claim 9 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0043770 A1 by Goodrich et al (Goodrich), in view of US Pub No. 2002/0147613 A1 by Kennard et al. (Kennard) in view of WO 0051021 A2 by Maas et al (Maas), and further in view of US Pub No. 2006/0074788 A1 by Grizack et al. (Grizack)
In reference to Claim 7:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 1. Goodrich further discloses the limitations of dependent claim 7
The non-transitory computer-readable medium of claim 1 (see rejection of claim 1 above), 
Goodrich does not explicitly teach:
wherein the one or more property icons include a graphical representation of a vehicle.
Grizack teaches:
wherein the one or more property icons include a graphical representation of a vehicle ((Grizack) in at least para 0087, para 0089-0090, para 0093).
Both Goodrich and Grizack are directed toward collecting and representing user financial information using computer interface tools, data organization and management tools.  Both Goodrich and Grizack provide evidence that in financial collection data collection that the data is collected and visual representation of the data using icons can be applied.  Accordingly, the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous icon representation of data to a user is applied.  Both Goodrich and Grizack provides design incentives or market forces which would have prompted adaptation of the transforming collected information for a financial transaction into icon representation to the user.  Therefore data icon representation object differs between the claimed invention and the prior art Goodrich were encompassed in known variations or in a principle known in the prior art (see Grizack).  Accordingly, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation (icon representation data collected of user financial related) would have been predictable to one of ordinary skill in the art.  
Both Goodrich and Grizack teach interface tools with collect user financial information.  Grizack teaches the motivation of when user desires to buy a home that financial information collected using icons to represent financial information collected which can include such data as insurance icons, vehicle icons, savings icon ectara and that when the collected information is completed visually representing the to the use a house icon with a vehicle icon in the vicinity of the house icons so the user can see that the house and vehicle information has been received and recorded.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data that is represented by icons of Goodrich to include the data represented by Grizack since Grizack teaches the motivation of when user desires to buy a home that financial information collected using icons to represent financial information collected which can include such data as insurance icons, vehicle icons, savings icon ectara and that when the collected information is completed visually representing the to the use a house icon with a vehicle icon in the vicinity of the house icons so the user can see that the house and vehicle information has been received and recorded.
In reference to Claim 15:
The combination of Goodrich, Kennard and Maas discloses the limitations of independent claim 9. Goodrich further discloses the limitations of dependent claim 15.
Method claim 15 steps corresponds to manufacture claim 7 instructions.  Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 7
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 8,418,147 B1 by Oldenwelder et al and CA 2509734 A1 by Rund. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697